      Case 4:18-cv-02011 Document 95 Filed on 11/13/20 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     November 13, 2020
                           UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

AUSTIN VAN OVERDAM,                             §
                                                §
         Plaintiff,                             §
VS.                                             § CIVIL ACTION NO. 4:18-CV-02011
                                                §
TEXAS A&M UNIVERSITY, et al,                    §
                                                §
         Defendants.                            §

   ORDER FOR EXPEDITED RESPONSE AND ORDER SETTING HEARING

       Plaintiff has filed an Emergency Motion to Compel. (Doc. 94.) A response is required on

an expedited basis and should be filed no later than Thursday, November 19, 2020. A reply, if any,

should be filed no later than Friday, November 20, 2020.

       A telephonic hearing regarding this motion is hereby set for Tuesday, November 24, 2020

at 11:30 AM. All parties must appear by telephone by calling 713-250-5238. The Conference ID

is 45238 and the Password is 13579.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas, on November 13, 2020.




                                             ____________________________________
                                             KEITH P. ELLISON
                                             UNITED STATES DISTRICT JUDGE
